In re: Ann Walls Constant, Individually and as Tutrix for her Minor Children, Stacy D’Laine Constant, Douglas John Constant, Jr., and Elizabeth Annette Constant, applying for certiorari, or writ of review to the Court of Appeal, First Circuit, Parish of East Baton Rouge. 255 So.2d 453.
It is ordered that the writ of review issue; that the Court of Appeal send up the record in duplicate of the case; and that counsel for plaintiff and defendant be notified.
Briefing is requested, as well as on the issues decided below, on what remedy is available to the plaintiff as the widow of a National Guardsman, and also as to whether, if workmen’s compensation is the remedy (See La.R.S. 29:39 prior to its repeal after this accident), amendment of the pleadings may be permitted. See La.C.C.P. Arts. 1153, 2164.